* Corpus Juris-Cyc. References: Habeas Corpus, 29CJ, p. 19, n. 41; p. 20, n. 51.
Jack Golding, the appellant, was convicted of a crime in Lee county, Miss., from which conviction he appealed to this court, where the judgment was affirmed. See Jack Golding v. State,144 Miss. 298, 109 So. 731.
After the affirmance of the cause by this court, the appellant was taken in custody. Thereupon he filed a petition for a writ ofhabeas corpus, praying that he be discharged for the reason that his imprisonment was illegal, because the minutes of the circuit court containing the proceedings in which he was sentenced for the crime were not signed by the trial judge.
The record on his appeal to this court in cause No. 25897 contained a copy of the judgment of the court below, duly certified to by the clerk of the court below as being a judgment rendered in that court. No question was raised in that appeal as to the sufficiency of the judgment appealed from, but it was treated by the appellant during said appeal as a valid judgment and as having been rendered in the court below. This court, on the record before it, had jurisdiction of the cause and affirmed the judgment of conviction, by which affirmance the said judgment between the state and the appellant is final and conclusive and cannot be averred *Page 237 
against in a habeas corpus proceeding. The appellant, having failed to raise the question he now raises in that suit, is precluded and estopped by the judgment therein from doing so at this time, and especially in a habeas corpus proceeding.Habeas corpus therefore is not available to the appellant for his discharge from commitment and imprisonment under that judgment.
It is not necessary for us, at this time, to discuss or determine whether the failure of the judge to sign the minutes would render the judgment void, or whether the subsequent nuncpro tunc order cures the defect of his signature to the minutes of said circuit court. The party who appeals a cause to this court is charged with the duty of getting a true and correct record before the court, and of raising all points available in that proceeding. After taking his chances on securing a reversal on the record then before the court, and the record, on its face, containing a valid judgment, the appellant is estopped from subsequently raising the question.
The judgment of the court below denying the appellant a discharge is affirmed.
Affirmed.